Citation Nr: 1631938	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1975 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


FINDING OF FACT

Degenerative joint disease of the left knee is attributable to service.


CONCLUSION OF LAW

Degenerative joint disease of the left knee was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, at the Veteran's May 2016 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that her disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran alleges that she initially injured her left knee in service, at the same time she injured her service-connected right knee disabilities, while jumping a fence during a softball game in 1976.  She also alleges that her left knee worsened as a result of her service-connected right knee disabilities.  

Service treatment records confirm the Veteran had a right knee injury in May 1976, and that she underwent surgery in March 1978.  A Medical Board Proceeding occurred in September 1977.

An August 1978 VA examination report reflects that the Veteran complained of left knee pain and swelling since her discharge from service.

At her May 2016 hearing before the undersigned VLJ, the Veteran testified that she underwent surgery on her left knee in 1982 and 1984, and that she reported left knee pain at her 1978 VA examination, but that it was not evaluated.  She also noted that she had a work related injury to her left knee in 1994.  She also testified that she underwent a total knee replacement in 2011.  In written statements, the Veteran reported that she received treatment at the Denver VA Medical Center from 1978 to 1980; a search indicates that the treatment records were no longer available.  

The Veteran was afforded a VA examination in September 2010.  According to the report, the Veteran's claims file was reviewed.  The Veteran reported a history of a left knee injury at the same time as her service-connected right knee injury, and stated that her left knee was not addressed at that time because it was not severe.  The Veteran also reported that she complained of left knee pain at separation and that she underwent left knee surgery in 1982 and 1984.  Physical examination and x-rays showed moderate to severe degenerative changes of the left knee with suprapatellar effusion.  The VA examiner opined that the Veteran's report of an original injury to the left knee at the time of the right knee is credible based on her history and a prior report of the same in her VA treatment records.  The VA examiner acknowledged that a left knee injury was not shown in the Veteran's service treatment records, but that it still could have been at least as likely as not that her left knee was related to the Veteran's service; according to the VA examiner, the Veteran's report of a lesser injury to the left knee in service is consistent with the record.  The VA examiner noted that she reviewed the Veteran's 1977 separation examination report, but did not review any examination reports contemporaneous to the Veteran's 1978 discharge.  

The Veteran was afforded another VA examination in October 2012; the VA examiner noted that the claims file was not reviewed and he did not obtain x-rays of the left knee.  The VA examiner noted that the Veteran underwent a bilateral total knee replacement about 6 months earlier and that the Veteran reported a history of left knee surgeries for meniscal tears in 1982 and 1984.  The VA examiner opined that the Veteran's left knee disorder was not at least as likely as not related to the Veteran's service.  According to the VA examiner, the Veteran's current degenerative joint disease of the left knee was related to her meniscal surgeries in the 1980s and there was no left knee injury "caused from" her service-connected right knee disability.  The VA examiner also noted that the Veteran's service treatment records did not reflect any in-service treatment for the left knee.

Private treatment records dated in 1994 indicate that the Veteran twisted her left knee on the job, and that she was treated for degenerative changes of the meniscus.

The Board finds that the evidence of record demonstrates service connection for degenerative joint disease of the left knee is warranted.   The Board acknowledges that the October 2012 VA examiner found that it was less likely than not that the Veteran has a left knee ankle disorder related to her service.  However, the Board notes that the October 2012 VA examiner did not review the Veteran's claims file or address the Veteran's continued credible complaints and treatment for left knee pain, documented since at least August 1978, immediately after her discharge from service.  Moreover, October 2012 VA examiner's reliance on the absence of a service treatment record documenting a left knee injury is insufficient to conclude that it was not incurred in or aggravated during service.  In short, the October 2012 VA examiner's nexus opinion failed to address the Veteran's credible lay statements attesting the onset of left knee pain in service or her documented history of left knee complaints since service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

To the contrary, the Board finds the September 2010 VA examination report to be of greater probative value.  The September 2010 VA examiner found that the Veteran's degenerative joint disease of the left knee was likely incurred in service because the Veteran's report of a left knee injury at the time of the service-connected right knee injury was consistent with the record, even if it was not documented in service treatment records.  The September 2010 VA examiner, who reviewed the Veteran's claims file, noted that a lack of treatment for the lesser left knee injury at the time of the 1976 injury is consistent with the Veteran's report of history since service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
In this regard, the Board finds that the Veteran's reports of and treatment for chronic left knee pain constitute credible lay statements of on-going symptoms.  To this point, the Board points out that the Veteran reported left knee pain at the August 1978 VA examination, approximately one month after her separation, and has reported a history of continued left knee pain in the years since service; treatment records from the Denver VAMC from 1978 to 1980 are not available.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's degenerative joint disease of the left knee is related to her service.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for degenerative joint disease of the left knee is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease of the left knee is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


